EXHIBIT 10.4

 

INTERNATIONAL WIRE GROUP, INC.

 

2006 STOCK OPTION PLAN FOR NONEMPLOYEE DIRECTORS

 

(as amended and restated effective April 25, 2008)

1.

Purposes

International Wire Group, Inc. (the “Company”) desires to attract and retain the
services of outstanding nonemployee directors by affording them an opportunity
to acquire a proprietary interest in the Company through automatic,
non-discretionary awards of options (“Options”) exercisable to purchase shares
of Common Stock (as defined below), and thus to create in such directors an
increased interest in and a greater concern for the welfare of the Company and
its subsidiaries.

The Options offered pursuant to this International Wire Group, Inc. Stock Option
Plan for Nonemployee Directors (the “Plan”) are a matter of separate inducement
and are not in lieu of any other compensation for the services of any director.

The Options granted under the Plan are intended to be options that do not meet
the requirements for incentive stock options within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

As used in the Plan, the term “parent corporation” and “subsidiary corporation”
shall mean a corporation coming within the definition of such terms contained in
Sections 424(e) and 424(f) of the Code, respectively.

2.

Amount of Stock Subject to the Plan

Options granted under the Plan shall be exercisable for shares of the Company’s
common stock, par value $.01 per share (“Common Stock”).

The total number of shares of Common Stock authorized for issuance under the
Plan upon the exercise of Options (the “Shares”) shall not exceed, in the
aggregate, 300,000 of the currently authorized shares of Common Stock of the
Company, such number to be subject to adjustment in accordance with Section 13
of the Plan.

Shares which may be acquired under the Plan may be either authorized but
unissued Shares, Shares of issued stock held in the Company’s treasury, or both.
If and to the extent that Options granted under the Plan expire or terminate
without having been exercised, the Shares covered by such expired or terminated
Options may again be subject to a later-granted Option under the Plan.

3.

Effective Date and Term of the Plan

The Plan shall become effective upon approval by stockholders of the Company
(the “Effective Date”). Except as otherwise provided herein, the Plan shall
terminate at the close of business on tenth anniversary of the Effective Date.

 

--------------------------------------------------------------------------------

 

4.

Administration

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Company (the “Board of Directors”), appointed
by the Board of Directors from among its members. The Committee shall exercise
all power and authority of the Board of Directors at any time and from time to
time to administer the Plan. Subject to the express provisions of the Plan, the
Committee shall have authority to construe the Plan and the Options granted
hereunder, to prescribe, amend and rescind rules and regulations relating to the
Plan and to make all other ministerial determinations necessary or advisable for
administering the Plan. However, the timing of grants of Options under the Plan
and the determination of the amounts and prices of such Options shall be
effected automatically in accordance with the terms and provisions of the Plan
without further action by the Committee or the Board of Directors.

The determination of the Committee on matters referred to in this Section 4
shall be conclusive.

5.

Eligibility

Each member of the Board of Directors who is not an employee of the Company or
any subsidiary corporation or parent corporation of the Company shall be
eligible to be granted Options under the Plan (“Eligible Director”); provided,
however, that an individual who is an Eligible Director designated by (i) a
shareholder of the Company that, together with its affiliates, owns ten percent
(10%) or more of the outstanding Common Stock of the Company (a “Significant
Shareholder”) or (ii) by a Significant Shareholder’s affiliate, shall have the
right to elect, prior to the date Options are granted hereunder, to have Options
under the Plan granted directly to such Significant Shareholder or to any of its
affiliates (such election, an “Assignment Election”), subject to the requirement
that the grantee make the representations described in Section 15 of the Plan
and such other similar representations as the Committee determines are necessary
or advisable to ensure the Option grant complies with applicable law.

An Eligible Director making an Assignment Election may revoke the election with
respect to future grants at least seven (7) days prior to the date of the next
automatic option grant. Unless revoked, the Assignment Election shall remain in
effect until the October 20th next following the date the Eligible Director
making the Assignment Election ceases to serve on the Board of Directors.

If an Assignment Election is made, the grantee shall be deemed to be the
Eligible Director for all purposes of this Plan, except the following:

(i)        If the Eligible Director making the Assignment Election shall resign
from the Board of Directors, any replacement member of the Board of Directors
that is designated by the Significant Shareholder or its affiliate shall not be
deemed a new Eligible Director of the Plan (and therefore shall not be eligible
for a pro-rata grant provided for in Section 6 of the Plan). However, such new

 

 

2

--------------------------------------------------------------------------------

 

 

Eligible Director shall be required to make a new Assignment Election with
respect to any future grants;

(ii)       The number of meetings attended for purposes of Section 6 of the Plan
shall be the number of meetings attended by the Eligible Director who made the
Assignment Election (and, if the previous paragraph shall apply, such Eligible
Director’s replacement) and the period that the Eligible Director served shall
be 12 months (or such shorter period of time during the preceding 12 month
period that a designee of the Significant Shareholder or its affiliate served on
the Board of Directors).

(iii)      The right to decline an Option grant provided by Section 7 shall be
retained by the Eligible Director making the Assignment Election.

6.

Option Grants

On the sixth business day following the Effective Date, each Eligible Director
then in office shall automatically be granted an Option to purchase 9,900 Shares
(subject to adjustment as provided in Section 13). On October 20, 2007 and on
each anniversary thereafter, each then Eligible Director shall automatically be
granted an Option to purchase 3,300 Shares (subject to adjustment as provided in
Section 13 hereof); provided, however, such grant shall be made only to an
Eligible Director who during the last 12 months attended at least 75% of the
aggregate of (i) the total number of meetings of the Board of Directors (held
during the period in which the Eligible Director has been a director) and
(ii) the total number of meetings held by all committees of the Board of
Directors on which such Eligible Director served (during the periods that such
Eligible Director served). Each Option granted to an Eligible Director pursuant
to the Plan shall be evidenced by a written agreement, in a form acceptable to
the Committee, between the Company and such Eligible Director. Any Eligible
Director entitled to receive an Option grant pursuant to the Plan may elect to
decline the Option.

In addition to the grant above, the Committee shall grant to any individual who
becomes a new Eligible Director an Option for the number of shares that
represents 3,300 shares per year pro-rated to reflect the number of days until
the next automatic option grant hereunder.

7.

Option Price and Payment

The price for each Share purchasable upon exercise of any Option granted
hereunder shall be an amount equal to the Fair Market Value per Share. For
purposes of this Plan and any Options awarded hereunder, “Fair Market Value”
shall be the weighted average closing price of the Company’s Common Stock for
the five business days immediately preceding the date of grant (or the last
closing price prior to the date of grant if the Company’s Common Stock was not
traded during such 5 business day period) if the Company’s Common Stock is
readily tradable on a national securities exchange or other market system, and
if the Company’s Common Stock is not readily tradable, Fair Market Value shall
mean the amount determined in good faith by the Committee as the

 

 

3

--------------------------------------------------------------------------------

 

 

fair market value of the Common Stock of the Company through the reasonable
application of a reasonable valuation method; provided, however, in the event of
a Change in Control, the Fair Market Value shall be based on the actual
consideration paid for such Common Stock.

Upon the exercise of an Option granted hereunder, the Company shall cause the
purchased Shares to be issued when it shall have received the full purchase
price for the Shares in cash or, in the discretion of the Committee, by the
delivery of shares of Common Stock (in proper form for transfer and accompanied
by all requisite stock transfer tax stamps or cash in lieu thereof) then owned
by the holder of the Option having a Fair Market Value equal to the cash
exercise price applicable to that portion of the Option being exercised by the
delivery of such shares, by the withholding of Shares for which the Option is
exercisable having a Fair Market Value equal to the cash exercise price
applicable to that portion of the Option being exercised, or by a combination of
these methods. The Fair Market Value per Share of Common Stock so delivered or
withheld in payment of the purchase price shall be determined as of the date
immediately preceding the date on which the Option is exercised in accordance
with this Section 7, or as may be required in order to comply with or to conform
to the requirements of any applicable laws or regulations.

8.

Limitations on the Right of Exercise

In no event shall an Option granted hereunder be exercised for a fraction of a
Share.

A person entitled to receive Shares upon the exercise of an Option shall not
have the rights of a shareholder with respect to such Shares until the date of
issuance of a stock certificate to him or her for such Shares; provided,
however, that until such stock certificate is issued, any holder of an Option
using previously acquired shares of Common Stock in payment of an option
exercise price shall continue to have the rights of a shareholder with respect
to such previously acquired shares of Common Stock.

9.

Option Period and Exercise of Options

 

Subject to the express provisions of the Plan:

(a)       the Options granted to an Eligible Director five business days after
the Effective Date shall automatically vest as follows: (i) one-third of the
Options shall vest and become exercisable on or after the date of grant, (ii)
one-third of the Options shall vest and become exercisable on or after October
20, 2006 and (iii) the remaining one-third of the Options shall vest and become
exercisable on or after October 20, 2007;

(b)       the Options granted to any Eligible Director on October 20, 2007 and
any anniversary thereafter shall automatically vest on the first anniversary of
the date of the grant of such option; and

(c)       the Options granted to any new Eligible Director (i) prior to October
20, 2007 shall vest and become exercisable (A) such that the pro-rata portion of

 

 

4

--------------------------------------------------------------------------------

 

 

3,300 shares for service until the next October 20th shall vest on the next
October 20th following the date of grant and (B) if applicable, 3,300 shares
shall vest on each successive October 20th and (ii) after October 20, 2007,
shall vest and become exercisable on or after the next October 20th following
the date of grant.

Options shall also vest on such other dates as are specified by the Committee.
The right of exercise shall be cumulative, so that if the Option is not
exercised to the maximum extent permissible during any exercise period, it shall
be exercisable, in whole or in part, with respect to all Shares not so purchased
at any time prior to the termination of the Option.

An Option granted to an Eligible Director shall terminate and expire on the
tenth anniversary of the date of grant of such Option, unless sooner terminated
pursuant to this Plan.

Subject to the express provisions of the Plan, Options granted under the Plan
shall be exercised by the optionee as to all or part of the Shares covered
thereby by the giving of written notice of the exercise thereof to the Corporate
Secretary of the Company at the principal business office of the Company,
specifying the number of Shares to be purchased, the proposed form of payment
and specifying a business day not more than ten (10) days from the date such
notice is given for the payment of the purchase price against delivery of the
Shares being purchased. Subject to the terms of Sections 15, 16 and 17 hereof,
the Company shall cause certificates for the Shares so purchased to be delivered
at the principal business office of the Company, against payment of the full
purchase price, on the date specified in the notice of exercise.

10.

Termination of Directorship

If an Eligible Director’s service as a director of the Company terminates, any
Option previously granted to such Eligible Director shall, to the extent not
theretofore exercised, terminate and become null and void; provided, however,
that:

(a)       if the service of an Eligible Director holding an outstanding Option
terminates by reason of such Eligible Director’s death or disability (as
described in Section 22(e)(3) of the Code), then except as provided in (c)
below, such Option shall immediately vest and become exercisable, and to the
extentnot theretofore exercised, remain exercisable at any time up to and
including the earlier of (i) one (1) year after the date of such termination of
service and (ii) the tenth anniversary of the date of grant of such Option; and

(b)       if the service of an Eligible Director holding an outstanding Option
terminates by reason of (i) such Eligible Director’s voluntary resignation from
service as a director of the Company, or (ii) failure of the Company to nominate
for re-election such Eligible Director who is otherwise eligible to serve,
except if such failure to nominate for re-election is due to any act of
(A) fraud or intentional misrepresentation or (B) embezzlement, misappropriation
or conversion of assets or opportunities of the Company or any subsidiary
corporation or parent corporation of the Company (in which

 

 

5

--------------------------------------------------------------------------------

 

 

case, such Option shall terminate and no longer be exercisable), then except as
provided in (c) below, such Option shall continue to vest (pursuant to its
vesting schedule) and, to the extent not theretofore exercised, remain
exercisable at any time up to and including the earlier of (X) one (1) year
after the date of such termination of service and (Y) the tenth anniversary of
the date of grant of such Option; and

(c)       if the service of an Eligible Director who has made an Assignment
Election terminates and such Eligible Director is not replaced by a designee of
the Significant Shareholder or one of its affiliates within thirty (30) days of
such termination, such Option shall to the extent not theretofore exercised,
remain exercisable up to and including, the earlier of (X) one (1) year after
the date that such Eligible Director ceases to serve on the Board of Directors,
(Y) the tenth anniversary of the date of grant of such Option.

If an Option granted hereunder shall be exercised by the legal representative of
a deceased Eligible Director or former Eligible Director, or by a person who
acquired an Option granted hereunder by bequest or inheritance or by reason of
the death of any Eligible Director or former Eligible Director, written notice
of such exercise shall be accompanied by a certified copy of letters
testamentary or equivalent proof of the right of such legal representative or
other person to exercise such Option.

Notwithstanding anything to the contrary contained in this Section 10, in no
event shall any person be entitled to exercise any Option after the expiration
of such Option, as specified therein.

11.

Use of Proceeds

The cash proceeds of the sale of Shares subject to the Options granted hereunder
are to be added to the general funds of the Company and used for its general
corporate purposes as the Board of Directors shall determine.

12.

Non-Transferability of Options

An Option granted hereunder shall not be transferable, whether by operation of
law or otherwise, other than by will or the laws of descent and distribution,
except that a Significant Shareholder or its affiliate that has been granted an
Option by virtue of an Assignment Election shall be permitted to transfer the
Option to an affiliate. Except to the extent provided above, Options also may
not be assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

13.

Adjustment of Shares; Change in Control

(a)       Notwithstanding any other provision contained herein, in the event of
any change in the Shares subject to the Plan or to any Option granted under the
Plan (through merger, consolidation, reorganization, recapitalization, stock
dividend, extraordinary cash dividend, stock split, split-up, split-off,
spin-off, combination of shares, exchange of shares, or other like change in the
capital structure of the Company),

 

 

6

--------------------------------------------------------------------------------

 

 

an adjustment shall be made to prevent dilution or enlargement of Eligible
Directors’ rights under the Plan and such an adjustment shall be made
successively each time any such change shall occur. Such adjustment shall be
effected by such method as the Board of Directors shall determine is
appropriate, including without limitation, by one or both of the following
methods: (i) the adjustment of the number and kind of Shares or other securities
that may be issued under the Plan, the number and kind of Shares or other
securities subject to outstanding Options, the number and kind of Shares to be
granted each year to Eligible Directors pursuant to Section 9 and/or where
applicable, the exercise price applicable to such Options; or (ii) the grant of
a right to receive one or more payments of securities, cash and/or property in
respect of any outstanding Option, which right may be issued subject to the same
vesting schedule as the outstanding Option being adjusted; provided, that, any
adjustment pursuant to this Section 13 shall comply with Section 409A of the
Code, to the extent applicable. In addition, appropriate adjustments may also be
made by the Committee in the terms of any Stock Options under the Plan to
reflect such changes or distributions and to modify any other terms of
outstanding Stock Options on an equitable basis, and the determination of the
Committee as to these matters shall be conclusive and binding on the Eligible
Directors.

(b)       Notwithstanding any other provision of this Plan, if there is a Change
in Control of the Company, all then outstanding Options shall immediately vest
and become exercisable. For purposes of this Section 13(b), a “Change in
Control” of the Company shall be deemed to have occurred upon any of the
following events:

(i)        Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
but excluding any employee benefit plan of the Company) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s outstanding securities then
entitled ordinarily to vote for the election of directors; or

(ii)       During any period of two (2) consecutive years commencing on or after
the Effective Date, the individuals who at the beginning of such period
constitute the Board of Directors or any individuals who would be Continuing
Directors cease for any reason to constitute at least a majority thereof; or

(iii)      The Board of Directors shall approve a sale of all or substantially
all of the assets of the Company; or

(iv)      The Board of Directors shall approve any merger, consolidation, or
like business combination or reorganization of the Company, the consummation of
which would result in the occurrence of any event described in clause (i) or
(ii), above.

For purposes of this Section 13(b), “Continuing Directors” shall mean, as of the
date of determination, any Person who (i) was a member of the Board of Directors
of the Company on the Effective Date of this Plan or (ii) was nominated for
election or elected to the Board of Directors of the Company with the
affirmative vote of a majority of the

 

 

7

--------------------------------------------------------------------------------

 

 

Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.

14.

Right to Terminate Service

The Plan shall not impose any obligation on the Company or on any subsidiary
corporation or parent corporation thereof to continue the service of any
Eligible Director holding Options and shall not impose any obligation on the
part of any Eligible Director holding Options to remain in the service of the
Company or of any subsidiary corporation or parent corporation thereof.

15.

Purchase for Investment

Except as hereinafter provided, the Committee may require the holder of an
Option granted hereunder, as a condition to exercise of such Option in the event
the Shares subject to such Option are not registered pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws, to execute and deliver
to the Company a written statement, in form satisfactory to the Committee, in
which such holder (a) represents and warrants that such holder is purchasing or
acquiring the Shares acquired thereunder for such holder’s own account for
investment only and not with a view to the resale or distribution thereof in
violation of any federal or state securities laws and (b) agrees that any
subsequent resale or distribution of any of such Shares shall be made only
pursuant to either (i) an effective registration statement covering such Shares
under the Securities Act and applicable state securities laws or (ii) specific
exemptions from the registration requirements of the Securities Act and any
applicable state securities laws, based on a written opinion of counsel, in form
and substance satisfactory to counsel for the Company, as to the application
thereto of any such exemptions.

Nothing herein shall be construed as requiring the Company to register Shares
subject to any Option under the Securities Act or any state securities law and,
to the extent deemed necessary by the Company, Shares issued upon exercise of an
Option may contain a legend to the effect that registration rights have not been
granted with respect to such Shares.

16.

Issuance of Stock Certificates; Legends; Payment of Expenses

The Company may endorse such legend or legends upon the certificates for Shares
issued upon exercise of Options granted pursuant to the Plan and may issue such
“stop transfer” instructions to its transfer agent in respect of such Shares as
the Committee, in its discretion, determines to be necessary or appropriate to
(a) prevent a violation of, or to perfect an exemption from, the registration
requirements of the Securities Act or (b) implement the provisions of the Plan
and any agreement between the Company and the optionee or grantee with respect
to such Shares.

The Company shall pay all issue or transfer taxes with respect to the issuance
or transfer of Shares, as well as all fees and expenses necessarily incurred by
the Company in connection with such issuance or transfer, except fees and
expenses that may be

 

 

8

--------------------------------------------------------------------------------

 

 

necessitated by the filing or amending of a registration statement under the
Securities Act, which fees and expenses shall be borne by the recipient of the
Shares unless such registration statement has been filed by the Company for its
own corporate purpose (and the Company so states) in which event the recipient
of the Shares shall bear only such fees and expenses as are attributable solely
to the inclusion of the Shares an optionee receives in the registration
statement.

All Shares issued as provided herein shall be fully paid and nonassessable to
the extent permitted by law.

17.

Listing of Shares and Related Matters

If at any time the listing, registration or qualification of the Shares subject
to such Option on any securities exchange or under any applicable law, or the
consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the granting of an Option, or the issuance
of Shares thereunder, such Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained.

18.

Amendment of the Plan

The Board of Directors may, from time to time, amend the Plan and any Option
granted hereunder; provided, however, that no amendment shall made without
approval of the stockholders of the Company if required by applicable law or by
any listing agreement to which the Company is a party with a national securities
exchange or other market system.

19.

Termination or Suspension of the Plan

The Board of Directors may at any time suspend or terminate the Plan. Options
may not be granted while the Plan is suspended or after it is terminated. Rights
and obligations under any Option granted while the Plan is in effect shall not
be altered or impaired by suspension or termination of the Plan, except upon the
consent of the person to whom the Option was granted. The ministerial power of
the Committee to construe and administer any Options under Section 4 that are
granted prior to the termination or the suspension of the Plan shall continue
after such termination or during such suspension.

20.

Governing Law

The Plan, such Options as may be granted hereunder and all related matters shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware from time to time in effect. Options granted under this Plan
are intended to be exempt from the application of Section 409A. No action taken
by the Committee shall be construed in a manner that would result in the
imposition on an Eligible Director of an additional tax under Section 409A of
the Code.

 

 

9

--------------------------------------------------------------------------------

 

 

The Committee may grant Options to Eligible Directors (and Eligible Directors
may make an Assignment Election) to persons who are subject to the tax laws of
nations other than the United States, which awards may have terms and conditions
as determined by the Committee as necessary to comply with applicable foreign
laws. The Committee may take any action which it deems advisable to obtain
approval of such awards by the appropriate foreign governmental entity;
provided, however, that no such Options may be granted and no action may be
taken which would result in a violation of the Exchange Act, the Code or any
other applicable law. The Board of Directors may modify awards granted to
foreign nationals or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, benefit or other
matters.

21.

Partial Invalidity

The invalidity or illegality of any provision herein shall not be deemed to
affect the validity of any other provision.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

NON-EMPLOYEE DIRECTOR

NOTICE OF STOCK OPTION GRANT

Name of Optionee:

 

Shares Subject to Option:

_____ Shares

 

Exercise Price Per Share:

_____ per Share

 

Date of Grant:

 

Vesting Schedule:

 

Expiration Date:

10 years from the Date of Grant

 

By signing your name below, you accept this option and acknowledge and agree
that this option is granted under and governed by the terms and conditions of
the International Wire Group, Inc. 2006 Stock Option Plan for Nonemployee
Directors, which is hereby made a part of this document.

OPTIONEE:

INTERNATIONAL WIRE GROUP, INC.

 

 

__________________________________

By:

__________________________________

 

 

Title: ___________________________________

 

 



 

 